NOT RECOMMENDED FOR PUBLICATION
                               File Name: 20a0671n.06

                                           No. 20-3132

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT                                    FILED
                                                                                  Nov 23, 2020
 UNITED STATES OF AMERICA,                               )                    DEBORAH S. HUNT, Clerk
                                                         )
        Plaintiff-Appellee,                              )
                                                         )       ON APPEAL FROM THE
                v.                                       )       UNITED STATES DISTRICT
                                                         )       COURT     FOR      THE
 KWASI OPPONG,                                           )       SOUTHERN DISTRICT OF
                                                         )       OHIO
        Defendant-Appellant.                             )
                                                         )
                                                         )


BEFORE: SILER, CLAY, and GRIFFIN, Circuit Judges

       GRIFFIN, Circuit Judge.

       Defendant Kwasi Oppong pleaded guilty to conspiracy to commit money laundering with

the benefit of a plea agreement. After accepting Oppong’s guilty plea, the district court imposed

an eighteen-month term of imprisonment to be followed by three years’ supervised release.

Defendant now appeals his conviction on grounds that his trial counsel rendered ineffective

assistance during pre-plea proceedings by failing to request an interpreter, failing to spend

adequate time meeting with him to discuss his case, and for allegedly promising that he would

receive probation if he pleaded guilty.

       However, this court has “adopted a general rule that a defendant may not raise ineffective

assistance of counsel claims for the first time on direct appeal.” United States v. Ferguson, 669

F.3d 756, 762 (6th Cir. 2012) (citation, internal quotation marks, and alterations omitted). This is

because “[w]hen an ineffective-assistance claim is brought on direct appeal, appellate counsel and
No. 20-3132, United States v. Oppong


the court must proceed on a trial record not developed precisely for the object of litigating or

preserving the claim and thus often incomplete or inadequate for this purpose.” Massaro v. United

States, 538 U.S. 500, 504-05 (2003). Accordingly, the “preferable route for raising an ineffective

assistance of counsel claim is in a post-conviction proceeding under 28 U.S.C. § 2255, whereby

the parties can develop an adequate record.” United States v. Sullivan, 431 F.3d 976, 986 (6th Cir.

2005) (internal citation and quotation marks omitted).

        “This case does not present one of the rare instances in which a defendant can establish

ineffective assistance of counsel based on the record on direct appeal.” United States v. Yisrael,

355 F. App’x 933, 934 (6th Cir. 2009). As the record presently stands, Oppong has no evidentiary

support for his claims regarding his counsel’s pre-plea performance. Accordingly, we decline to

review defendant’s undeveloped ineffective assistance claims and affirm the judgment of the

district court.




                                                -2-